Citation Nr: 0822386	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  04-14 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for service-connected 
chronic low back strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1953 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claims 
seeking entitlement to increased disability ratings for 
service-connected chronic low back strain, currently rated as 
20 percent disabling, and service-connected residuals of a 
right ankle sprain, currently rated as 10 percent disabling.

In March 2007, the Board denied an increased rating for the 
right ankle disability and remanded the low back claim for 
further evidentiary development.  That development has been 
undertaken and the case has returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran's service connected lumbar strain is 
manifested by pain, X-ray evidence of degenerative joint 
disease, forward flexion always greater than 60 degrees and 
combined range of motion of greater than 200 degrees.  There 
is no evidence of loss of lateral spine motion, positive 
Goldthwaite's sign, listing to one side, marked limitation of 
forward bending in standing position, or abnormal mobility on 
forced motion.

2.  The disorder of the lumbar spine is not productive of 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months, or separately ratable 
neurological symptomatolgy, to include bowel/bladder 
impairment.




CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
chronic low back strain are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, 
5237, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Prior to the initial adjudication of the veteran's claim in 
April 2003; a letter dated in April 2003 was issued, and 
subsequent duty to assist letters were issued in October 2003 
and April 2007.  Taken together, these letters fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, 16 Vet. App. at 187.  These letters told the 
veteran to provide any relevant evidence in his possession.  
The letters advised the veteran that he should identify dates 
and locations of treatment and of medical evidence, lay 
statements, employment records, etc., which support his 
claim.  The letters also discussed the duties and 
responsibilities of VA and the veteran as pertains to 
obtaining and providing evidence in support of the claim.  
See Pelegrini, 18 Vet. App. at 120-21.  In addition, the 
veteran was provided with notice of how VA determines 
disability ratings and effective dates, compliant with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in a 
letter issued to him in April 2007.  

While some notice letters were issued to the veteran after 
the April 2003 adjudication of the claim, prejudice has not 
been shown in this case.  Neither the veteran nor his 
representative has argued that the failure to provide duty to 
assist notice prior to adjudication of the claim somehow 
affected the fairness of the following proceedings.  More 
importantly, a timing error may be cured by a subsequent 
notification followed by a readjudication of the claim.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006); see also 
Medrano v. Nicholson, 21 Vet. App. 165, 169 (2007) (Secretary 
"may cure timing defects by issuing a fully compliant 
[section 5103(a)] notification and then readjudicating the 
claim").  In this case, there was readjudication of the 
claim following the 2007 Dingess letter in a supplemental 
statement of the case issued in January 2008.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006) (holding that VA cured 
any failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

The Board notes that additional notice is required under 
section 5103(a) for claims for increased ratings.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The duty-to-assist 
letters discussed above did not specifically refer to the 
relevant diagnostic codes and criteria required for an 
increased evaluation for a low back disorder.  However, 
following his disagreement with the assigned evaluation (May 
2003), the veteran was provided with a January 2004 statement 
of the case (SOC) which set forth the pertinent criteria; and 
VA issued SSOCs in April 2004, April 2005, and January 2008, 
and these documents provided the veteran with notice of the 
changes and criteria pertinent to his claim.  Accordingly, 
the Board believes that the type of notice discussed in the 
case of Vazquez-Flores v. Peake, has been provided for the 
veteran.

Through his statements, the veteran has demonstrated his 
understanding of what is necessary to substantiate his claim, 
and therefore any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim and thus the 
essential fairness of the adjudication was not frustrated.  
Id.  As such, the Board concludes that, even assuming a 
notice error, that error was harmless.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  Accordingly, the duty to notify 
has been fully met in this case.  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant post-service VA and 
non-VA treatment records.  Lay statements have been provided 
and several VA evaluations, to include VA examinations 
conducted in 2003 and 2007, are on file.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claim, and the 
veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

Service connection was established for chronic low back 
strain in a May 2002 rating decision, at which time a 20 
percent evaluation was assigned, effective from November 
2001.  An earlier effective date of March 2001 was assigned 
in an August 2002 rating decision.  In March 2003, the 
veteran filed an increased rating claim.

The file contains a VA memorandum dated in June 2002 
reflecting that the veteran requested permission to receive 
an electric scooter due to his legs and ankles giving way.  
There was no mention of back involvement in conjunction with 
this request.  It appears that the request was approved and 
that the veteran was issued a scooter in July 2002 
(approximately).

VA records dated in June 2002 indicated that the veteran was 
participating in pool therapy for his back and ankle 
problems.  Range of motion of the lumbar spine was described 
as fair to good without tenderness.  Straight leg raising was 
negative bilaterally.  An impression of lumbar spine 
degenerative joint disease was made.  A note dated in March 
2003 includes an impression of lumbar spine with twisted 
vertebral body and sciatica. 

A private medical report of Dr. F. dated in May 2003 
indicates that the veteran complained of severe pain, burning 
and shooting in the low back, radiating into the legs and 
feet bilaterally, described as constant.  Objective findings 
included decreased motion of the lumbar spine (unspecified).  
Radiographic impressions included osteophytes, discogenic 
spondylosis, disc narrowing, degenerative joint disease, 
spondylolisthesis at L4 and L5, and subluxation at L3, L4 and 
L5.  Diagnoses of radiculitis due to disc displacement, 
lumbar subluxation, spondylosis without myelopathy and 
myofascitis were made.  It was recommended that the veteran 
not lift over 20 pounds for 2 weeks.

A VA examination of the spine was conducted in July 2003 and 
the claims folder was reviewed.  It was noted that the 
veteran walked on examination with a cane.  Straight leg 
raising was negative bilaterally.  Range of motion testing of 
the lumbar spine revealed 90 degrees of flexion with pain; 30 
degrees of extension with pain; lateral bending of 30 degrees 
bilaterally with pain; and rotation of 30 degrees 
bilaterally, with pain.  Sensation was described as intact, 
but give away weakness in the right foot/ankle was noted.  An 
assessment of low back strain was made and the examiner 
commented that the veteran was uncooperative and observed 
that the complaints outweighed the examination findings.

Receipts and records from the veteran's private chiropractic 
clinic dated from October 2003 to March 2004 show that the 
veteran was being treated for diagnoses of radiculitis due to 
disc displacement, lumbar subluxation, spondylosis without 
myelopathy and myofascitis.   

VA records dated in 2004 reflect that the veteran was 
undergoing physical therapy for his back pain and symptoms, 
including decreased range of motion.  In February 2004, the 
veteran underwent an evaluation due to his complaints of back 
pain with radiculopthy.  It was noted that the veteran could 
not walk far due primarily to leg pain and it was reported 
that he was wearing a walking boot due to a fractured left 
ankle.  Tenderness in the spinal area was reported; strength 
was described as "ok".  X-ray films revealed moderately 
advanced hypertrophic degenerative changes greater from L2 to 
L5, degenerative disc narrowing at L2-L3, L3-L4, L4-L5 and 
L5-S1, and slight anterior displacement of L4 vertebral body 
on L5 due to underlying degenerative change.  Impressions of 
back pain, rule out arthritis; rule out spinal stenosis; and 
rule out peripheral vascular disease were made.  Increased 
range of motion and decreased pain was reported in a March 
2004 record.  A March 2004 CT scan revealed diffuse bulging 
of the disks at L3-4 and L4-5, central spinal canal stenosis 
secondary to osteophyte/bulging disk complex at L3-4 and no 
definite evidence of herniated or protruding disks.

A VA neurological evaluation was conducted in June 2004.  The 
veteran complained of low back pain radiating to the lower 
legs.  He reported that walking 200 yards caused severe pain 
and required taking a rest.  MRI revealed L4-L5 moderate to 
severe central canal stenosis, bilateral neuroforaminal 
narrowing of L4 and L5, extensive disc disease at L2-L3 and 
L3-L4 and facet arthropathy throughout the lumbar spine.  
Motor testing was 5/5 bilaterally.  The examiner summarized 
that the veteran had lumbar stenosis at multiple levels with 
significant stenosis at the L4-L5 level.  The examiner 
observed that the 2004 MRI showed significant worsening in 
comparison to a 2000 MRI.  Epidural steroid injections were 
recommended.  A June 2004 record reflects that the veteran 
did not want to receive steroid injections at that time.

VA records dated in 2005 and 2006 continued to reflect 
treatment for the veteran's back pain and symptoms, 
reflecting that his treatment included pain medication and 
on-going and regular physical therapy.  

The file contains two statements from long-time friends/work 
colleagues of the veteran dated in May 2007, attesting to a 
decline in the veteran's health and mobility over the years, 
requiring the use of an electric scooter/motorized cart at 
work.

A VA examination was conducted in September 2007 and the 
claims folder was reviewed.  The veteran reported that he 
could not walk more than 150 to 200 yards, using a cane and 
used a motorized scooter for longer distances.  The veteran 
denied having incontinence or any bladder/bowel 
symptomatology.  Physical examination revealed bulging and 
evidence of reversed lordosis.  There was no evidence of 
spasm.  Range of motion testing of the lumbar spine revealed 
90 degrees of flexion without pain; 20 degrees of extension 
without pain; lateral bending of 30 degrees bilaterally with 
pain; and rotation of 30 degrees bilaterally, without pain.  
Examination of the lower extremities revealed no true muscle 
atrophy.  Straight leg raising was negative bilaterally.  It 
was reported that there had been no history of any 
incapacitating episode during the past 12 months.  The 
examiner noted that the veteran's pain and fatigue increased 
after 200 yards which was felt to be secondary to 
pseudoclaudication from spinal stenosis.  Deep tendon 
reflexes were normal and no other neurological sequelae of 
the lower extremities was demonstrated.  Diagnoses of central 
spinal canal stenosis with pseudoclaudication symptomatic and 
degenerative joint disease of the lumbosacral spine were 
made.  

The VA examiner added that the ranges of motion during 
passive, active, and three repetitive motions are the same 
and noted that there was no additional functional impairment 
due to pain, weakness, fatigability, incoordination or flare-
ups.  It was also commented that there was no indication of 
incapacitating episodes, radiation of pain, neurological 
findings or (adverse) effect on the usual occupation and 
daily activities.  The examiner opined that the veteran's 
lower extremity complaints were related to spinal stenosis, 
which was not related to the (service-connected) lumbar spine 
injury.

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Increased Evaluation - Lumbar Strain

The veteran's lumbar strain has been evaluated as 20 percent 
disabling under Diagnostic Code 5292 (limitation of motion), 
along with other codes as will be discussed herein, for the 
entirety of the appeal period extending from the date of 
filing of the claim for increase in March 2003.  During the 
pendency of the veteran's appeal, substantive changes were 
made to the portion of the Rating Schedule that addresses 
evaluation of the spine.  In 2002, the evaluation criteria 
for Diagnostic Code 5293, for intervertebral disc syndrome 
(IDS), were amended.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, DC 5293 (2007).  The 
amendment was effective on September 23, 2002.  In 2003, 
further amendments were made for evaluating disabilities of 
the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003), now 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2007).  An omission was then corrected by reinserting two 
missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The 
amendment and correction were made effective from September 
26, 2003.

In increased rating cases such as this one, where the rating 
criteria are amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).  The veteran was notified of these 
regulation changes in the January 2004 Statement of the Case 
(SOC) and in Supplemental Statements of the Case (SSOC) 
issued in January 2008.  Thus, the Board's decision to 
proceed in adjudicating this claim does not, therefore, 
prejudice the veteran in the disposition thereof.  

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 20 percent rating is warranted where 
the limitation of motion in the lumbar spine is moderate, and 
a 40 percent evaluation is assigned for severe limitation of 
motion.  The Board observes that the words "moderate" and 
"severe" are not defined in the VA rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2007).

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  The provisions effective 
prior to September 23, 2002, which were designated Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243) as are 
not applicable in this case inasmuch as the veteran's 
increased rating claim was filed subsequent to September 
2002, and hence these provisions will not be further 
addressed.  

Under 38 C.F.R. § 4.71a, DC 5295 (in effect prior to Sept. 
26, 2003), a 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
A 40 percent evaluation is the maximum evaluation to be 
assigned under this code.

Effective from September 26, 2003, disabilities of the spine 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2007).  These amended regulations added 
degenerative arthritis of the spine, DC 5242, which will 
ordinarily be evaluated under the general rating formula for 
diseases.  The Formula provides the following ratings, in 
relevant part:

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine of 30 degrees but no more than sixty 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, for 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees.

There are higher ratings available under the General Formula; 
however, they require proof of ankylosis, which is not 
present here.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2007).  These criteria are to be applied irrespective of 
whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine, and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine".  
68 Fed. Reg. at 51,455 (Supplementary Information).  

Under 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, unfavorable ankylosis is defined, 
in pertinent part, as "a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension".  See 
Note (5).  Other notes appended to the new rating formula for 
diseases and injuries of the spine specify that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
Note (2).  Ranges of motion are to be rounded to the nearest 
five degrees.  Note (4).  Any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are separately evaluated under 
an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007), at Note (1).

The revisions to 38 C.F.R. § 4.71a instruct that 
intervertebral disc syndrome (Diagnostic Code 5243) may be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine (as described above) or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under section 4.25.

With regard to the later method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).  For purposes of evaluation under these criteria, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

Initially, the Board will assess the extent of the veteran's 
limitation of motion under the current and former criteria, 
as this has been the primary rating criteria for his 
disability of the lumbar spine.  The veteran underwent range 
of motion testing during VA examinations conducted in 2003 
and 2007.  When examined in 2003, the veteran had ranges of 
motion of 90 degrees of forward flexion, 30 degrees of 
extension, lateral flexion of 30 degrees bilaterally and 
rotation of 30 degrees bilaterally.  When evaluated in 2007, 
the veteran had ranges of motion of 90 degrees of forward 
flexion, 20 degrees of extension, lateral flexion of 30 
degrees bilaterally and rotation of 30 degrees bilaterally.  
The Board finds that the preponderance of the evidence shows 
that during the appeal period, the veteran has demonstrated 
full forward flexion of the lumbar spine and a combined range 
of motion of consistently greater than 200 degrees.

Applying the range of motion measurements to the general 
ratings formula, a higher rating is not warranted.  The 
veteran's forward flexion has always exceeded 60 degrees and 
his combined range of motion has never been worse than 200 
degrees total; in sum, his range of motion as evaluated under 
the general rating formula exceeds the limits for even a 20 
percent rating.  Using the current ratings formula for 
guidance, the criteria for a higher rating based on 
limitation of lumbar motion under the prior Diagnostic Code 
5292 are also not met.  (Although the criteria under the 
prior Diagnostic Code 5292 were less defined and numerical 
ranges of motion were not provided in the prior rating 
criteria, guidance can be obtained from the amended 
regulations.)  In both 2003 and 2007 the lumbar spine motion 
was not productive of any deficit in flexion, and only slight 
limitation of extension in 2007, with all other reported 
ranges of motion being normal.  This amounts to no more than 
moderate limitation of motion overall, at most.  

The evidence does not support a higher rating under DC 5295.  
The veteran clearly complains of back pain, including with 
motion, documented in medical records.  A 40 percent rating 
under DC 5295 is not warranted because the medical evidence 
does not show listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  X-rays of the lumbar spine dated between 2003 
and 2007 have revealed findings consistent with osteo-
arthritic changes, or narrowing or irregularity of joint 
space; but, without loss of lateral motion.  VA examinations 
dated in 2003 and 2007 documented full range of flexion and 
lateral motion.  Abnormal mobility on forced motion 
attributable to the veteran's service-connected disorder of 
the lumbar spine, as opposed to other health problems, has 
not been clinically documented.

The veteran has also complained of radiating pain at times.  
At the 2007 VA examination, the examiner indicated that there 
was no radiation of pain and further attributed the veteran's 
complaints relating to symptomatology of the lower 
extremities to spinal stenosis, which the examiner 
specifically indicated was unrelated to the service-connected 
injury of the lumbar spine.  Furthermore, the record contains 
no clinical evidence of bowel or bladder impairment related 
to the service-connected disorder of the lumbar spine and 
upon examination in 2007, the veteran specifically denied 
having incontinence or any bladder/bowel symptomatology.  
Overall, there is no showing that the veteran now objectively 
manifests neurological symptoms as a consequence of the 
service-connected lumbar spine disorder.  Accordingly, the 
Board finds that a separate rating for neurological disorders 
is not in order.

The Board has considered other possible Diagnostic Codes 
relating to spinal disabilities, particularly vertebral 
fracture and ankylosis.  These disorders are not present and 
ratings are not warranted for them.

The Board has also considered evaluating the lumbar spine 
disability under the criteria for intervertebral disc 
syndrome-incapacitating episodes.  However the veteran's 
complaints of back pain have not been shown to meet the level 
of "incapacitating episode" as defined by the revised 
criteria, which describe an incapacitating episode as being a 
period of acute signs and symptoms due to intervertebral disc 
syndrome which requires bed rest prescribed by a physician 
and treatment by a physician.  Moreover, when evaluated by VA 
in 2007, the examiner commented that there was no indication 
of incapacitating episodes.  Accordingly, the evidence of 
record does not indicate that he has experienced 
incapacitating attacks of intervertebral disc syndrome having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.

The Board has considered whether the factors and 
consideration discussed in the DeLuca case and under 38 
C.F.R. §§ 4.40, 4.45 warrant the assignment of an evaluation 
in excess of 20 percent.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995); 38 C.F.R. §§ 4.40, 4.45 (1996).  The veteran's 
lumbar spine has consistently, from 2003 forward, been 
productive of full or nearly full range of motion with 
documentation of pain on motion.  When assessed in 2007, the 
VA examiner noted that the ranges of motion during passive, 
active, and three repetitive motions did not diminish and 
noted that there was no additional functional impairment due 
to pain, weakness, fatigability, incoordination or flare-ups.  
It was also commented that there was no indication of any 
adverse effect on the usual occupation and daily activities.  

While the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, 
clinical findings including pain and strain with almost no 
indication of limited motion of the lumbar spine formed the 
basis for the initial assignment and for the continuation of 
a 20 percent evaluation.  In light of the evidence summarized 
above, the Board finds that the clinical evidence does not 
establish that a rating in excess of 20 percent is warranted 
for factors such as pain and functional impairment.

In sum, the Board concludes that a rating in excess of 20 
percent is not warranted for the low back disorder under the 
old or new diagnostic criteria for any portion of the appeal 
period.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for an 
increased rating.  See Gilbert, 1 Vet. App. at 53.  
Accordingly, the claim must be denied.




ORDER

An evaluation in excess of 20 percent for chronic low back 
strain is denied for the entirety of the appeal period.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


